DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one electrically operable pressure generator” as well as “a respective further activatable pressure generator”.  Claim 1 further recites “wherein a respective electric actuator is assigned to each respective generator of the pressure generators for operation of the respective pressure generator”.  It is not clear if “the pressure generators” refers to the further pressure generators, the at least one electrically operable pressure generator, or all the generators.  It is also unclear if the language “a respective electric actuator is assigned to each respective generator” is intended to require an actuator for each generator, or encompassed a single actuator for two generators such as shown in figure 1.  Note actuator 25 driving generators 23 and 24.


Claim 8 recites “the pressure generators”.  Parent claim 1 recites “at least one electrically operable pressure generator” as well as “a respective further activatable pressure generator”.  It is not clear the “the pressure generators” of claim 8 corresponds to the at least one generator of claim 1, or all the pressure generators of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2021/0053540).
	Besier et al disclose all the limitations of the instant claims including; at least two brake circuits I/II, each of the brake circuits including at least one hydraulically actuatable wheel brake 4/6/8/10 and at least one electrically operable pressure generator 14/16, the pressure generators being activatable as a function of a brake request of the motor vehicle or a driver of the motor vehicle; wherein each of the at least two brake circuits includes a respective further activatable pressure generator 184/190 and 186/194; a respective electric actuator 60 is assigned to each respective pressure generator of the pressure generators 14/16 for operation of the respective pressure generator, and at least one activatable emergency operation valve 152 is interconnected between the brake circuits, the emergency operation valve, in a first switching position, disconnects the brake circuits from one another, and in a second switching position, connects the brake circuits to one another.
	Regarding claim 2, the emergency operation valve 152 is configured as a closed emergency operation valve when de-energized, which is in the de-energized state in the first switching position.  [0060]
	Regarding claim 3, the energy supplies of the electric actuators independent from one another.  [0031]	
Regarding claim 4, each electric actuator is connected to a respective control unit 18/20.
	Regarding claim 5, an actuatable braking element 26 configured to detect a brake request of the driver, and the brake circuits are permanently hydraulically decoupled from the braking element.   Figure 1.
	Regarding claim 6, the actuatable braking element is a brake pedal 26.
	Regarding claim 8, the pressure generators are connected on a suction side 72 of the pressure generators to a shared tank [0050] which is configured to accommodate, to store and provide hydraulic medium.  [0053]
	Regarding claim 9, an individually actuatable intake valve 100/120/130/134 and an individually actuatable discharge valve 106/124/140/144 are assigned to each of the wheel brakes, the intake valves  being configured as open valves when de-energized.  [0055]
Regarding claim 10, each of the discharge valves 106/124/140/144 are hydraulically connected to a suction side of one of the respective further pressure generators (via ports 110/126/148/150 and reservoir 200.
	Regarding claim 14, Besier et al disclose a method for operating a braking system of a motor vehicle, the braking system including at least two brake circuits I/II, each of the brake circuits including at least one hydraulically actuatable wheel brake 4/6/8/10 and at least one electrically operable pressure generator 14/16, the pressure generators being activated as a function of a brake request of the motor vehicle or a driver of the motor vehicle, the method comprising: operating each of the pressure generators by a respective electric actuator 60; and activating, for an emergency operation, an emergency operating valve 152 to connect the brake circuits to one another for the emergency operation, the emergency operating valve disconnecting the brake circuits from one another during normal operation, wherein each of the at least two brake circuits includes a respective further activatable pressure generator 186/194 and 184/190 [0029][0054].  Note [0061] indicates valve 152 is opening in response to failure.
	Regarding claim 15, a braking force at at least one of the wheel brakes is set solely by the activation of one of the electric actuators.  [0029]  Note in normal operation the pressure is set by axle via the linear actuators.
Regarding claim 16, the braking force at at least one of the wheel brakes is set by an activation of at least one intake valve assigned to one of the wheel brakes during failure.  [0034]
Regarding claims 17-18, the emergency operating valve 152 is activated to connect the brake circuits to one another only for the emergency operation.  [0029][0061]

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Regarding Besier, please note tandem master brake cylinder 180 has a chamber and piston for pressurizing each brake circuit and is readable on the recited further activatable pressure generators of claim 14.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK